NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 11-1322
                                      ____________

                               JEROME A. PORTER-BEY,
                                                 Appellant,

                                             v.

                                  B.A. BLEDSOE
                        __________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. Civ. No. 10-cv-02368)
                      District Judge: Honorable William J. Nealon
                       __________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 1, 2011

              Before: JORDAN, HARDIMAN and ROTH, Circuit Judges

                             (Opinion filed: January 4, 2012)
                                     ____________

                                        OPINION
                                      ____________


PER CURIAM

       Appellant James Porter-Bey (“Porter”) was sentenced in 1994 in the United States

District Court for the District of Columbia to a term of imprisonment of 20 years for

unlawful distribution of cocaine base in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(iii).

He has been incarcerated at the United States Penitentiary in Lewisburg, Pennsylvania in

the Special Management Unit since September 14, 2009. With good conduct time,

Porter’s projected release date is March 27, 2012.
       On November 16, 2010, Porter filed a petition for writ of habeas corpus, 28 U.S.C.

§ 2241, in the United States District Court for the Middle District of Pennsylvania,

seeking release to a Residential Re-entry Center (“RRC”). He seeks 12 months of

halfway house placement prior to his release, and he argued that prison officials’ decision

to deny him 12 months of RRC placement was not in accordance with the Second Chance

Act of 2008. The Bureau of Prisons (“BOP”) responded to the petition, arguing that

Porter was properly considered for RRC placement, and properly recommended for three

months’ placement. In addition, his challenge was not ripe for judicial review because no

final decision had been made in his case.

       In an order entered on January 18, 2011, the District Court dismissed the habeas

corpus petition, holding that Porter’s claim was premature and not justiciable. The court

noted that the Second Chance Act increases the possible length of pre-release halfway

house placement from 6 to 12 months, and requires the BOP to make an individualized

determination that ensures that the placement be “of sufficient duration to provide the

greatest likelihood of successful reintegration into the community.” 18 U.S.C. §

3624(c)(6)(C). The court also noted that, in making an individualized determination, the

BOP must consider: (1) the resources of the facility contemplated; (2) the nature and

circumstances of the offense; (3) the history and characteristics of the prisoner; (4) any

statements by the court that imposed the sentence concerning the purpose of the sentence

or recommending a particular setting where the sentence should be served; and (5) any

pertinent Sentencing Commission Policy Statements. See 28 C.F.R. § 570.22 (citing 18

U.S.C. § 3621(b)).

       After noting the applicable law, the District Court then found that Porter had not

yet been referred for RRC placement. On October 22, 2010, his Unit Team reviewed his
file for possible RRC placement under the Act, applied the five factors, and determined

that a placement of zero to 90 days would most likely be recommended for him. 1 But,

because the Unit Team’s recommendation was not a final decision, Porter’s claim for

release was not ripe. The District Court determined that, until the Unit Team actually

made a referral to the Community Corrections Manager, the claim was premature.

Although Porter’s Unit Team reviewed his eligibility and made a recommendation, it was

still possible that the final recommendation would be for more than 90 days.

       Porter appealed. We have jurisdiction under 28 U.S.C. § 1291; United States v.

Cepero, 224 F.3d 256, 264-65 (3d Cir. 2000) (certificate of appealability not required to

appeal from denial of section 2241 petition). After the Briefing Notice issued, Porter

submitted an item titled “Opposition to Summary Action Brief,” in which he sought

summary remand and appointment of counsel on appeal. On July 27, 2011, we denied

Porter’s request for counsel and a summary remand. After the Briefing Notice was

reinstated, Porter filed a motion for leave to have his “Opposition to Summary Action

Brief” treated as his opening brief, a motion our Clerk granted. The appellee, Warden

Bledsoe, now has filed a letter-brief in response.

       We will affirm. We exercise plenary review over the District Court’s

determination that a case is not ripe for judicial review. Presbytery of N.J. of Orthodox

Presbyterian Church v. Florio, 40 F.3d 1454, 1462 (3d Cir. 1994). Courts enforce Article

III’s case-or-controversy requirement through several justiciability doctrines, one of

which is ripeness. See Pittsburgh Mack Sales & Serv., Inc. v. Int’l Union of Operating

Engineers, 580 F.3d 185, 190 (3d Cir. 2009). “The ripeness doctrine determines ‘whether

1
 The Unit Team noted that, although Porter’s performance in the SMU for the previous
four months had been acceptable, during his first year in the program his performance
had been unacceptable. Porter also had an extensive disciplinary history, which included
numerous incident reports for assaulting and threatening staff.
a party has brought an action prematurely, and counsels abstention until such time as a

dispute is sufficiently concrete to satisfy the constitutional and prudential requirements of

the doctrine.’” Id. (quoting Peachlum v. City of York, 333 F.3d 429, 433 (3d Cir. 2003)).

A claim is not ripe for adjudication if it rests on some contingent future event. Texas v.

United States, 523 U.S. 296, 300 (1998).

       Porter may resort to federal habeas corpus to challenge a decision to exclude him

from release to a RRC, Woodall v. Federal Bureau of Prisons, 432 F.3d 235, 243-44 (3d

Cir. 2005), but the record in his case establishes, just as the District Court concluded, that

neither a final decision nor a final recommendation has been made. Porter does not

dispute that he has not received his final placement decision, and that he has not yet been

referred to the appropriate Community Case Manager for RRC placement. Porter also

does not contend that the Unit Team’s October, 2010 recommendation is, in practical

effect, the BOP’s final word on the subject. Porter’s habeas corpus petition thus is not

ripe for judicial review. See CEC Energy Co., Inc. v. Public Service Comm’n of Virgin

Islands, 891 F.2d 1107, 1110 (3d Cir. 1989) (fitness for review depends in part on

“whether the decision represents the agency’s definitive position on the question.”).

       The case upon which Porter relies, United States v. Loy, 237 F.3d 251, 256-61 (3d

Cir. 2001), does not support an argument that his case is ripe for review. In Loy, we held

that a defendant could challenge on direct appeal a condition of supervised release prior

to being subjected to the condition, but that was, in part, because circuit precedent barred

a defendant “from lodging a facial attack on the condition as a defense in a revocation

proceeding.” Id. at 257. Porter does not challenge a condition of probation, he has not

lodged a facial attack on a federal regulation or Program Statement, and he faces no

similar obstacle to challenging the BOP’s actions in his case.
       Porter appears to argue that, with a projected release date of March 27, 2012, he

does not have time to wait for a final placement recommendation and referral if he is to

receive the full benefit of the Act, but we are not persuaded that this argument makes his

claim ripe for review. “Ripeness depends on ‘the fitness of the issues for judicial

decision and the hardship to the parties of withholding court consideration.’” Burlington

Northern R. Co. v. Surface Transp. Bd., 75 F.3d 685, 691 (D.C. Cir. 1996) (quoting

Abbott Laboratories v. Gardner, 387 U.S. 136, 149 (1967)). When Porter filed his habeas

corpus petition in November, 2010, his projected release date was more than 17 months

in the future. There was thus no immediate hardship to him that warranted judicial

review prior to the BOP’s final decision. CEC Energy Co., 891 F.2d at 1110-11.

Moreover, Porter did not argue that the BOP intentionally delayed making a decision in

his case in order to avoid frustrate judicial review of its implementation of the Second

Chance Act. See Action on Smoking & Health v. U.S. Dep’t of Labor, 28 F.3d 162, 165

(D.C. Cir. 1994) (in making the fitness determination, court will not permit an agency to

frustrate Congress’ intentions with respect to a statutory mission Congress has given the

agency).

       For the foregoing reasons, we will affirm the order of the District Court dismissing

the habeas corpus petition as premature and not justiciable. Appellant’s motions to

publish the Court’s Order of July 27, 2011, for oral argument, to expedite, and to take

judicial notice, etc. all are denied.